890 A.2d 334 (2006)
186 N.J. 1
In the Matter of Robert A. FELMEISTER, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
February 8, 2006.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-283, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), based on respondent's conviction in the United States District Court of New Jersey of one count of misprision of felony in violation of 18 U.S.C.A. § 4, ROBERT A. FELMEISTER of PRINCETON, who was admitted to the bar of this State in 1978, and who has been temporarily suspended from the practice of law since March 15, 2005, by Order of this Court filed on March 15, 2005, should be suspended from practice for a period of eighteen months for violating RPC 8.4(b)(criminal act that reflects adversely on a lawyer's honesty, trustworthiness, or fitness as a lawyer), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further determined that the term of suspension should be retroactive to March 15, 2005, the effective date of respondent's temporary suspension from the practice of law by Order of this Court;
And good cause appearing;
It is ORDERED that ROBERT A. FELMEISTER is suspended from the practice of law for a period of eighteen months and until the further Order of the Court, effective March 15, 2005; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.